Title: From George Washington to Major General Stirling, 21 December 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    My Lord.
    [Middlebrook, N.J.] 21st Decemr 1778.
  
I have directed General Maxwell to deliver up Hatfeild to the Civil Authority and have informed Governor Livingston that you will furnish him with such proofs of his Guilt as have come to your Knowledge; be pleased therefore to forward such papers to him as you have at present in possession, or any new matter which you may hereafter obtain, and which may serve to throw light upon the Affair. I am Yr Lordships Most obt Servt

  Go: Washington

